Citation Nr: 0512409	
Decision Date: 05/05/05    Archive Date: 05/18/05	

DOCKET NO.  03-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an increased (compensable) evaluation for 
a nasal scar.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  That decision 
granted service connection for a nasal scar attributable to 
an injury during service, and assigned a noncompensable 
evaluation.  That decision also denied service connection for 
bilateral hearing loss.  The veteran disagreed with the 
noncompensable evaluation assigned for a nasal scar, and with 
the denial of service connection for bilateral hearing loss.  
The case is now ready for appellate review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Hearing loss to any degree for either ear is not 
demonstrated by any competent clinical evidence at any time 
during service or thereafter.  

3.  Following the issuance of a September 2003 statement of 
the case, the veteran did not file a substantive appeal on 
the issue of entitlement to an increased evaluation for a 
nasal scar within one year of the September 2002 rating 
decision on appeal, or within 60 days of the September 2003 
statement of the case.  




CONCLUSIONS OF LAW

1.  Hearing loss disability for either ear was not incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).

2.  The veteran did not perfect an appeal with respect to the 
issue of entitlement to a compensable evaluation for a nasal 
scar.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and requires VA to 
assist claimants in collecting such evidence.

A review of the claims folder reveals that the RO provided 
the veteran with formal VCAA notice in June 2002, prior to 
the issuance of the adverse rating decision now on appeal in 
September 2002.  This notification informed the veteran of 
the evidence necessary to substantiate his claims, of the 
evidence he was responsible to submit, of the evidence VA 
would collect on his behalf, and informed him that he should 
submit any evidence he might have in his possession.  The 
veteran's service medical records and certain private medical 
records were collected for review.  The veteran was provided 
a VA examination with respect to the issue of a compensable 
evaluation for a nasal scar.  

The veteran does not argue and the evidence on file does not 
suggest that there remains any additional relevant evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable possibility that any additional 
relevant evidence remains uncollected.  The Board finds that 
the veteran has been notified of the evidence he must submit, 
the evidence VA would collect on his behalf, and that the 
duties to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered referring the veteran for a VA 
audiometric examination consistent with his claim for service 
connection for bilateral hearing loss in accordance with 
38 U.S.C.A. § 5103A(d)(2).  However, in the complete absence 
of any evidence indicating that the veteran incurred hearing 
loss disability at any time during or subsequent to service, 
there is no duty to obtain such examination.  

I.  Service Connection - Bilateral Hearing

Law and Regulation:  Service connection may be established 
for disability resulting from injury or disease suffered in 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that evidence pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronic may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies, 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis:  The service medical records contain no complaints, 
findings, treatment, or diagnoses for hearing loss or injury 
to the ears at any time during service.  The physical 
examination for service separation in January 1957 noted that 
hearing was normal by whispered voice; audiometric 
examination was not used at that time.  

Although medical records were collected for review, there is 
a complete absence of any competent medical evidence showing 
that the veteran has any hearing loss disability at any time 
during or subsequent to service.  

The veteran has claimed that he burst both eardrums in a 
swimming pool during service at Camp Pendleton, California.  
Although the veteran is competent to provide a description of 
symptoms he may have experienced, he lacks the requisite 
medical expertise to provide a clinical opinion as to burst 
eardrums resulting from an ear injury or, well over 40 years 
after service, to provide a clinical opinion that current 
bilateral hearing loss, if any, is attributable to such 
injury during service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In the complete absence of any 
evidence that the veteran has hearing loss disability for VA 
purposes as that disability is defined at 38 C.F.R. § 3.385, 
a claim for service connection for bilateral hearing loss 
must be denied.  

II.  Increased Rating - Nasal Scar

Law and Regulation:  The Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case, including but not limited to determinations 
of whether notices of disagreement and substantive appeals 
are adequate and timely.  When the Board on its own 
initiative raises a question as to a potential jurisdictional 
defect, all parties to the proceeding will be given notice of 
the potential jurisdictional defect and granted a period of 
60 days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction, and to request a hearing.  38 C.F.R. 
§ 20.101(d).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed 
VA Form 9 or correspondence containing the necessary 
information.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  The Board will construe such arguments in a 
liberal manner for purpose of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).  

Analysis:  In September 2002, the RO issued a rating decision 
which granted service connection for a nasal scar with an 
assigned noncompensable evaluation.  The October 2002 notice 
of disagreement stated that the veteran disagreed with the 
determination denying "an increase for a nasal scar."  
Following the conduct of a VA examination, the RO issued a 
statement of the case in September 2003 on the issue of a 
compensable evaluation for the service-connected nasal scar.  
In November 2003, the RO received the veteran's VA Form 9, 
substantive appeal, and the only issue listed at Block 9 was 
"bilateral hearing loss."  The only discussion provided at 
Block 10 discussed the veteran's claim for service connection 
for bilateral hearing loss.  

Although the RO certified the issue of entitlement to a 
compensable evaluation for a nasal scar on appeal, the Board, 
on its own initiative, determined that there was no 
substantive appeal validly filed on this issue.  In 
compliance with 38 C.F.R. § 20.101, in February 2005, the 
Board notified the veteran of this jurisdictional defect and 
provided him a period of 60 days to respond.  Sixty days has 
now passed and no response from the veteran has been 
received.

The veteran's duly filed VA Form 9 substantive appeal only 
spoke to the issue of bilateral hearing loss.  It was 
entirely silent as to the issue of entitlement to a 
compensable evaluation for a nasal scar.  No other document 
filed by or on behalf of the veteran within the time limits 
specified at 38 C.F.R. § 20.302 constitutes or closely 
approximates the requirements for a valid substantive appeal 
as defined at 38 C.F.R. § 20.202.  Without a valid and timely 
substantive appeal, the Board does not have jurisdiction over 
the issue, in accordance with 38 C.F.R. § 20.200.  

In February 2004, well after one year after the rating 
decision on appeal was issued in September 2002, and well 
after 60 days after the RO issued a statement of the case in 
September 2003, the representative wrote that the veteran was 
not concerned about the scar on his nose, but rather was 
requesting compensation for a broken nose that resulted in 
sinus disability.  

Although this claim may originate from the identical injury 
during the service, the September 2002 rating decision 
granted service connection only for a nasal scar.  The 
October 2002 notice of disagreement spoke only to an 
increased evaluation for such nasal scar.  To the extent that 
the veteran wishes to claim entitlement to service connection 
for internal sinus disability attributable to an injury 
during service, he should initiate such claim independently 
of a claim for a compensable evaluation for a nasal scar.  To 
the extent that the representative's February 2004 statement 
constitutes such claim, it is referred to the RO for 
appropriate action.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

The claim for an increased (compensable) evaluation for a 
nasal scar is dismissed.

	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


